Citation Nr: 0718336	
Decision Date: 06/19/07    Archive Date: 06/29/07

DOCKET NO.  05-00 014	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased initial rating for post-
traumatic stress disorder (PTSD), now rated as 30 percent 
disabling. 

2.  Entitlement to an earlier effective date for service 
connection for pseudofolliculitis barbae, now effective 
August 18, 1997. 

3.  Entitlement to an earlier effective date for a 
compensable rating for pseudofolliculitis barbae, now 
effective September 23, 2005. 

4.  Entitlement to an increased rating for pseudofolliculitis 
barbae, now rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Francis, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1969 to 
February 1972, including service in the Republic of Vietnam. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from a February 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) that 
granted service connection and a 30 percent rating for PTSD, 
effective October 25, 1996, and from a September 2005 rating 
decision that granted service connection and a noncompensable 
rating for pseudofolliculitis barbae (PFB), effective August 
18, 1997.  

In November 2000, the Court of Appeals for Veterans Claims 
(Court) granted a joint motion for remand of the claim for 
service connection for PTSD for further development and for 
compliance with changes in the law relevant to VA assistance 
in the development of the claim.  In April 2001 and in 
February 2005, the Board remanded the claims for further 
development.  The claims are now before the Board for 
adjudication.  

In January 2006, the RO granted a 10 percent rating for PFB, 
effective September 23, 2005.  


FINDINGS OF FACT

1.  The veteran's PTSD is manifested by nightmares, 
flashbacks, irritability, avoidance behaviors, startle 
reaction, mild memory loss, and difficulty dealing with 
stress.  However, he is oriented with logical and goal 
directed thought processes.  Although he experiences some 
domestic and workplace stress, he maintains a relationship 
with family members and worked full time.  There is no 
significant industrial impairment.  His symptoms are managed 
well with the aid of medication, and there is no evidence of 
panic attacks, impaired judgment, or abstract thinking.  

2.  The veteran did not submit a claim, either formal or 
informal, for service connection for PFB until August 18, 
1997.

3.  Prior to November 2005, the veteran's PFB was manifested 
by occasional flare-ups with a small affected area with no 
itching, exfoliation, or exudation.  The condition was often 
not active and was controlled with regular topical medication 
and abstention from shaving.

4.  In November 2005, the veteran's PFB was manifested by 
flare-ups affecting five to seven percent of the face and was 
controlled by medication and abstention from shaving.  There 
was no exfoliation, exudation, scarring, facial 
disfigurement, or requirement for corticosteroid or anti-
inflammatory medication. 


CONCLUSIONS OF LAW

1.  The criteria for an increased rating greater than 30 
percent for PTSD have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.132, Diagnostic Code 9411 (1995); 
38 C.F.R. §§ 4.1, 4.3, 4.7, 4.125, 4.126, 4.130, Diagnostic 
Code 9411 (2006).  

2.  The criteria for an earlier effective date for an initial 
compensable rating for PFB have not been met.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.118, Diagnostic Codes 7806, 7813, 7814 
(2001); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.118, Diagnostic Codes 
7806, 7813 (2006). 

3.  The criteria for an increased rating greater than 10 
percent for PFB have not been met.  38 U.S.C.A. § 1155; 
38 C.F.R. §§ 4.1, 4.3, 4.7, 4.118, Diagnostic Codes 7806, 
7813 (2006). 

4.  The criteria for an earlier effective date for service 
connection for PFB have not been met.  38 U.S.C.A. § 5110 
(West 2002); 38 C.F.R. §§ 3.114, 3.400 (2006).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is challenging the initial evaluations and 
effective dates assigned following the awards of service 
connection.  In Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
the United States Court of Appeals for Veterans Claims 
(Court) held that in cases where service connection has been 
granted and an initial disability rating and effective date 
have been assigned, the typical service-connection claim has 
been more than substantiated-it has been proven, thereby 
rendering section 5103(a) notice no longer required because 
the purpose that the notice is intended to serve has been 
fulfilled.  Id. at 491, 500; see also Hartman v. Nicholson, 
483 F.3d 1311 (Fed Cir. 2007).  Thus, VA has satisfied its 
duty to notify under that law.

With respect to the duty to assist, all relevant, identified, 
and available evidence has been obtained, and VA has notified 
the veteran of any evidence that could not be obtained.  The 
appellant has not referred to any additional, unobtained, 
relevant evidence.  VA has obtained several examinations.  

The Board acknowledges that in April 2007 written argument, 
the veteran's representative asserts that the veterans PTSD 
claim should be remanded because the most recent formal 
evaluation was conducted in 2003 and thus was too old to be 
adequate for rating purposes.  The veteran, however, has not 
reported that his PTSD has worsened since that examination.  
A remand for a contemporaneous examination is not required 
solely due to the passage of time since the most recent VA 
examination was prepared.  See Palczewski v. Nicholson, No. 
04-1001, (U.S. Vet. App. Apr. 24, 2007), slip op at 11; 
Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also 
VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  Thus, 
the Board finds that VA has satisfied both the notice and 
duty to assist provisions of the law.

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities (Rating Schedule), which is based as far as 
practical on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes 
identify the various disabilities.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  The VA must take into account the 
veteran's entire medical history and circumstances.  38 
C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1991).

Since the veteran timely appealed the rating initially 
assigned for his disability, the Board must consider 
entitlement to "staged" ratings to compensate for times since 
filing the claim when the disability may have been more 
severe than at other times during the course of the appeal.  
See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  

Post-traumatic Stress Disorder

The veteran served as a clerk and vehicle driver in Army 
units including service in the Republic of Vietnam from 
February 1970 to January 1972.  The veteran contends that his 
PTSD is more severe, and he seeks a higher initial rating.  

VA regulations require evaluation of mental disorders using 
the fourth edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders (DSM-
IV).  38 C.F.R. §§ 4.125, 4.126 (2006). 

The RO received the veteran's claim for service connection 
for a mental disorder in October 1996.  The regulations for 
evaluation of mental disorders changed effective November 7, 
1996.  See 61 Fed. Reg. 52,695 (Oct. 8, 1996).  

Under the old criteria, a 30 percent rating was warranted for 
a definite impairment in the ability to establish or maintain 
effective and wholesome relationships with people and the 
psychoneurotic symptoms resulted in such reduction in 
initiative, flexibility, efficiency, and reliability levels 
as to produce definite industrial impairment.  A 50 percent 
rating was warranted when the ability to establish or 
maintain effective or favorable relationships with people was 
considerably impaired and by reason of the symptoms 
reliability, flexibility, and efficiency levels were so 
reduced as to result in considerable industrial impairment.  
A 70 percent rating was warranted when the ability to 
establish and maintain effective or favorable relationships 
with people was severely impaired and the symptoms were of 
such severity and persistence that there was severe 
impairment in the ability to obtain or retain employment.  
38 C.F.R. § 4.132, Diagnostic Code 9411 (1995). 

Under the new criteria, the General Rating Formula for Mental 
Disorders (including PTSD) provides for a 30 percent rating 
when there is occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  

A 50 percent rating is warranted when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 70 percent rating is warranted when there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 
(2006).  

The psychiatric symptoms listed in the above rating criteria 
are not exclusive, but are examples of typical symptoms for 
the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. 
App. 436 (2002).

In June 1987, the veteran received a VA mental health 
evaluation and biofeedback treatment for symptoms of 
depression, anxiety, and somatization.  The veteran reported 
a history of chronic headaches but no nightmares or 
flashbacks.  He worked full time and was happy in his job.  
He was married with no family difficulties.  However, he 
expressed concern over the effects of physical conditions on 
his quality of life.  He was not prescribed medication and 
not admitted to a treatment program.  There is no record of 
further psychiatric examination or treatment for the next 
eleven years.  

In August 1998, a private psychologist conducted a 
psychological evaluation of the veteran.  He noted that the 
veteran worked full time and was married with one child. 
He noted that the veteran reported intrusive thoughts, 
flashbacks, sleeplessness, and avoidance behavior related to 
memories of his experiences in Vietnam. The psychologist 
noted that the veteran was able to carry out all his daily 
responsibilities and that there had been no effect on his 
work performance.  However, his poor stress tolerance and 
irritability strained his family relationships, although his 
wife remained supportive.  The psychologist administered 
three psychological inventory tests and commented on the 
features of a typical patient with the veteran's score.  
However, the psychologist did not note most of his comments 
directly applicable to the veteran's specific case.  For 
example, he stated that "suicidal ideation is quite 
possible" in patients with the veteran's score, but failed 
to state that the veteran himself experienced any suicidal 
ideations.  The psychologist diagnosed PTSD and assigned a 
Global Assessment of Functioning (GAF) of 55 indicating 
moderate symptoms and moderate difficulty in social and 
occupational function.  

In a February 1999 RO hearing, the veteran stated that he 
experienced sleeplessness, irritability, and flashbacks of 
his experiences in Vietnam.  He attributed these symptoms as 
the cause of marital and workplace tension, but he did not 
miss time at work.  He stated that he did not take medication 
or participate in a treatment program.  

In October 1999, a private psychologist contracted by the 
Social Security Administration performed a mental assessment 
of the ability of the veteran to perform work related 
activities.  He briefly noted that the veteran had a 
depressed mood, poor stress tolerance, and poor capacity to 
adapt and adjust.  In a check-the-box format, he noted that 
the veteran had poor or no capability to relate to coworkers, 
deal with the public, use judgment, deal with stress, 
function independently, understand or carry out complex 
instructions, or relate predictably in social situations.  
Other categories such as interacting with supervisors, 
following work rules, concentration, and personal appearance 
were graded as fair.  No factor was graded good or very good.  
He stated that the veteran's ability to perform unskilled 
manual tasks was marginal. 

In a July 2001 RO hearing, the veteran discussed his Vietnam 
experiences in detail and stated that they caused intrusive 
thoughts, flashbacks, and avoidance behavior.  He did not 
discuss any other current symptoms, impairment of social or 
occupational functioning, or treatment programs. 

VA outpatient treatment reports starting in March 2001 show 
that the veteran was prescribed anti-depressant medication 
for PTSD symptoms and that he received follow-up examination 
on a regular basis.  In May 2001, an examiner noted that the 
veteran's symptoms were stable with a neutral mood, no 
psychotic features, no suicidal or homicidal ideations, and 
logical and goal directed thoughts.  The veteran continued to 
work full time.  In February 2002, an examiner noted 
generally stable symptoms with no suicidal or homicidal 
ideations.  The veteran experienced a stressful event at work 
but reported that he handled it well.  He continued to 
experience difficulty with loud noises and had occasional 
confrontations with his supervisor.  A February 2003 
outpatient treatment report from a VA PTSD medication clinic 
showed that the veteran continued to use an anti-depressant 
medication.   A VA examiner noted no severe depression and 
that the veteran was working full time, although work 
conditions were occasionally stressful.  The examiners 
repeatedly assigned a GAF of 55. 

In July 2003, a VA psychologist noted a review of the claims 
file and that the veteran was not currently taking 
medications but was being followed in a PTSD program.  The 
psychologist noted the veteran's reports of continued 
nightmares, flashbacks, intrusive thoughts, startle reaction, 
avoidance of crowds, sights, and sounds that stimulated 
memories of Vietnam.  The veteran remained married and worked 
full time although he experienced both domestic and workplace 
stress.  The veteran displayed appropriate orientation, 
logical thought processes, and adequate grooming with no 
memory deficits, hallucinations, or delusions.  He was mildly 
anxious and reported some suicidal and homicidal ideations in 
the past with no intent.  The psychologist continued the PTSD 
diagnosis and GAF score of 55.  

Similar symptoms and stable conditions were noted by the 
veteran's regular VA psychiatrist in August 2003, March 2004, 
and September 2004.  In March 2005, another examiner noted 
the veteran's reports of increased hallucinations and 
thoughts of harming himself but without intent.  He also 
reported poor relationships with family members and co-
workers.  The examiner noted appropriate grooming and thought 
processes and no current suicidal or homicidal ideations.  
The examiner continued a GAF score of 55.  In September 2005, 
the veteran's psychiatrist again noted stable symptoms and 
stated that he did not know how to interpret the psychotic 
symptoms of hallucinations and thoughts of harming himself 
expressed six months earlier.  The veteran continued to work 
full time and remain married although he also continued to 
report stress at work and at home.  The psychiatrist assigned 
a GAF of 61, indicating mild symptoms with only some social 
and occupational difficulties.  

VA outpatient mental health reports in January 2006 and May 
2006 show continued symptoms of irritability, sleeplessness, 
and forgetfulness.  The veteran reported occasional anger 
outbursts, but he was able to control the situations with the 
aid of medication.  The veteran reported having thoughts of 
harming himself or others but managed them appropriately.  
The examiners, however, noted no suicidal or homicidal 
ideations.   The veteran displayed logical and goal directed 
thought processes.  He remained married and worked full time.  
GAF scores at each examination were 55.  

Although several outpatient reports noted that the veteran 
was being followed in a PTSD clinic, there are no reports or 
specific references to group or individual therapy. 

The Board concludes that an initial rating greater than 30 
percent for PTSD is not warranted under either the old or new 
regulations.  The veteran experienced nightmares, flashbacks, 
irritability, avoidance behaviors, startle reaction, mild 
memory loss, and difficulty dealing with stress.  However, he 
remained oriented with logical and goal directed thought 
processes.  He maintained an intact but strained relationship 
with family members and worked full time.  Since 1998, his 
symptoms were generally stable as indicated in the narrative 
clinical notes and assigned GAF scores.  The veteran manages 
the symptoms successfully with the aid of medication.  

A higher rating is not warranted because there is no evidence 
of considerable industrial impairment.  There is no evidence 
of panic attacks, impaired judgment or abstract think, or 
communication or thought process deficits.  Mood disturbances 
including occasional anxiety or depression are managed by the 
veteran with the aid of medication.  Although he chooses to 
avoid social activities, the veteran remains married and 
employed full time. 

The Board places greatest probative weight on the outpatient 
treatment reports of the veteran's regular psychiatrist and 
another provider who followed his treatment since 2001.  The 
reports were comprehensive, specific to the veteran's current 
symptoms, and consistent with his marital and occupational 
status.  The Board places slightly less weight on the portion 
of the 1998 private psychologist's report that described the 
veteran's condition in terms of behaviors exhibited by a 
typical patient with the same inventory score.  His 
conclusions were conditional and not fully confirmed by 
actual symptoms presented by the veteran.  The Board places 
little probative weight on the 1999 mental assessment 
performed for the Social Security Administration because it 
was brief with no rationale and inconsistent with the 
veteran's successful performance in a full time job before 
and for many years after the assessment.  

The Board notes that the veteran occasionally expressed 
thoughts of harming himself or others, a factor for 
consideration in higher ratings.  However, examiners noted 
that the thoughts were never accompanied by intent or plan 
and never expressed at the time of an examination when 
medical assessment and intervention could be provided.  On 
several occasions, examiners noted the veteran's reports of 
these thoughts but made medical findings of no suicidal or 
homicidal ideations. 

The weight of the credible evidence demonstrates that the 
veteran's current PTSD warrants a rating not greater than 30 
percent, effective the date of claim.  As the preponderance 
of the evidence is against this claim, the "benefit of the 
doubt" rule is not for application, and the Board must deny 
the claim.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

Rating for Pseudofolliculitis Barbae

The veteran contends that his symptoms are more severe, and 
he seeks higher initial and subsequent ratings.  

The veteran's claim for service connection for PFB was 
received by the RO on August 18, 1997.  The relevant 
diagnostic criteria for the evaluation of skin disabilities 
have been revised during the pendency of this appeal.  The 
effective date of the change was August 30, 2002.  See 67 
Fed. Reg. 49590, 49596-99 (July 31, 2002).  The amended 
rating criteria can be applied only for periods from and 
after the effective date of the regulatory change.  The prior 
criteria can apply only the periods before the effective date 
of the regulatory change.  See VAOPGCPREC 3-00 (Apr. 10, 
2000).  In the present case, the veteran's disabilities were 
considered under both the old and new criteria, and he was 
notified of both the old and the revised regulations. 
Accordingly, there is no prejudice to the veteran in 
evaluating the veteran's disability pursuant to both sets of 
criteria.  Bernard v. Brown, 4 Vet. App. 384 (1993).

Prior to August 30, 2002, PFB was rated under diagnostic 
codes for dermatophytosis or tinea barbae that referred to 
the diagnostic code for eczema.  A noncompensable rating was 
warranted if the condition was slight, if any, with 
exfoliation, exudation, or itching involving a non-exposed 
surface or small area.  A 10 percent rating was warranted if 
the condition exhibited exfoliation, exudation, or itching 
involving an exposed surface or extensive area. A 30 percent 
rating was warranted if the condition exhibited constant 
exudation or itching, extensive lesions, or marked 
disfigurement.  38 C.F.R. § 4.118, Diagnostic Codes 7806, 
7813, 7814 (2001).

Under the new criteria, PRB is considered to be a form of 
dermatophytosis.  A noncompensable rating is warranted if 
less than 5 percent of the entire body or less than 5 percent 
of exposed areas are affected; and no more than topical 
therapy was required in the past 12-month period.  A 10 
percent rating is warranted if the condition covers at least 
5 percent, but less than 20 percent, of the entire body, or 
at least 5 percent, but less than 20 percent, of exposed 
areas affected, or; intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs is required 
for a total duration of less than six weeks during the past 
12-month period.  A 30 percent rating is warranted if the 
disease covers 20 to 40 percent of the entire body or 20 to 
40 percent of exposed areas affected, or; if constant or 
near-constant systemic therapy such as corticosteroids or 
other immunosuppressive drugs is required for a total 
duration of six weeks or more, but not constantly, during the 
past 12-month period.  38 C.F.R. § 4.118, Diagnostic Codes 
7806, 7813 (2006). 

Ratings are also available under the old and new regulations 
for disfigurement of the head, face, or neck.  38 C.F.R. 
§ 4.118, Diagnostic Code 7800 (2001, 2006).  However, 
disfigurement is not indicated in this case; therefore, those 
criteria do not apply.  

In March 1998, a VA examiner noted that the veteran did not 
shave and used a topical medication on his face.  The 
examiner noted two small follicular lesions on the right side 
and none on the left side of the face with minimal scarring.  
He diagnosed mild PFB under good control with medication and 
patient management. 

In a February 1999 RO hearing, the veteran stated that in 
service he was told to avoid shaving.  While in Vietnam, he 
experienced occasional pimples that were painful, itchy, and 
drained fluid.  He obtained relief with regular use of 
topical medication.  Since returning from overseas, the 
veteran stated that the condition became milder but that he 
still experienced flare-ups of pimples that he treated with 
regular use of topical medication.  

In July 2003, a VA examiner reviewed the claims file and 
noted a history of dermatology examinations and treatment for 
acne prior to 1998.  The examiner noted that the veteran did 
not shave and used a topical medication but noted no papules, 
scars, or pigment changes.  Although the examiner listed PFB 
as a diagnosis, she also noted that no acute PFB or acne was 
present at the time of the examination.  In June 2005, a VA 
examiner reviewed the claims file including the July 2003 
record.  He noted the veteran's reports of skin flare-ups 
twice per week that were well controlled with constant use of 
medication.  The examiner noted no evidence of acute or 
chronic PFB including no skin pigmentation, scars, or old or 
new lesions.  The examiner diagnosed normal skin.  

In September 2005, the RO granted service connection and a 
noncompensable rating for PFB.  On September 23, 2005, the RO 
received a claim for an increased rating for the condition.  

In November 2005, a VA examiner noted the veteran's reports 
of use of medication and periodic flare-ups.  The examiner 
noted several erythematous papules on his lower beard area 
including some that were quite large.  He stated that the 
affected exposed area was five to seven percent.  There was 
no evidence of acne or scarring.  

The Board concludes that an initial compensable rating for 
PFB is not warranted prior to September 23, 2005, under 
either the old or new regulations.  In 1998, an examiner 
noted only two small lesions on one side of the face.  A 
higher rating is not warranted because there was no clinical 
finding of itching, exfoliation, or exudation.  The veteran 
stated that his condition was mild and controlled with 
regular medication.  Although no estimate of affected area 
was recorded, the Board concludes that the examiner's 
descriptions of two small lesions was a small area and was 
markedly less severe than a later examiner's estimate of five 
to seven percent affected area with many large lesions.  
Furthermore, on examination in 2003 and 2005, there was no 
evidence of PFB.  An earlier effective date for a 10 percent 
rating due to a change in the law is not warranted because 
the medical findings of a more severe condition were not made 
until November 2005, several years after the legislation.  

The Board concludes that a rating greater than 10 percent is 
not warranted.  In November 2005, the veteran's condition was 
found to affect five to seven percent of the face.  The new 
regulations apply.  A higher rating is not warranted because 
the affected area is not 20 percent or greater, and there is 
no evidence of treatment with corticosteroids or anti-
inflammatory medication.  There is no evidence of scarring or 
facial disfigurement.  

The weight of credible evidence demonstrates that the 
veteran's PFB warranted a noncompensable rating from the date 
of service connection to September 22, 2005, and not greater 
than 10 percent thereafter.  As the preponderance of the 
evidence is against these claims, the "benefit of the 
doubt" rule is not for application, and the Board must deny 
the claims.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

Earlier effective date for PFB

The veteran contends that his symptoms of pseudofolliculitis 
barbae (PFB) arose in service and in any event earlier than 
August 18, 1997, the date of claim.  

Unless specifically provided otherwise in the statute, the 
effective date of an award based on an original claim for 
compensation benefits shall be the date of receipt of the 
claim or the date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2004).  
The effective date of an award of disability compensation 
shall be the day following separation from service or the 
date entitlement arose if the claim is received within one 
year of separation, otherwise the date of claim or the date 
entitlement arose, whichever is later.  38 U.S.C.A. § 5110(b) 
(West 2002); 38 C.F.R. § 3.400(b)(2) (2004).

The Board concludes that service connection for PFB is not 
warranted earlier than August 18, 1997, the date of his 
initial claim.  Because the veteran did not submit a claim, 
either formal or informal, for service connection for PFB 
prior to that date, entitlement to an effective date prior to 
August 18, 1997, is precluded as a matter of law.  See 
Shields v. Brown, 8 Vet. App. 346, 349 (1995) (an earlier 
effective date cannot be granted in the absence of statutory 
authority, which requires the filing of a claim); see also 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law 
is dispositive, the claim should be denied as a matter of 
law).  


ORDER

An increased rating greater than 30 percent for post-
traumatic stress disorder is denied. 

An earlier effective date for service connection for 
pseudofolliculitis barbae is denied. 

An earlier effective date for a compensable rating for 
pseudofolliculitis barbae is denied. 

An increased rating greater than 10 percent for 
pseudofolliculitis barbae is denied. 



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


